Citation Nr: 0941892	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 2, 
2002, for the award of service connection for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1987 to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision on behalf 
of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for diabetic retinopathy and assigned an 
effective date from June 30, 2003.  In a July 2008 
supplemental statement of the case the RO granted entitlement 
to an effective date from February 2, 2002.  A July 2008 
rating decision also granted an earlier effective date for 
the award of service connection for erectile dysfunction.  
The Veteran was notified that his appeal as to this matter 
was considered to be fully resolved.  As the Veteran has 
expressed no disagreement from that determination, the Board 
finds the issue listed on the title page of this decision is 
the only matter remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's claim for entitlement to an increased 
rating for type II diabetes mellitus was received by VA on 
June 30, 2003, and an effective date for the award of service 
connection for diabetic retinopathy was subsequently assigned 
from February 2, 2002.

3.  There is no evidence of any earlier unadjudicated formal 
or informal claim and no factually ascertainable evidence of 
diabetic retinopathy manifest prior to February 2, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 2, 
2002, for the award of service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
correspondence from the RO dated in August 2003 and March 
2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(b)(2)(i), (r) (2009).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2009).  A claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2009).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

In this case, service treatment records dated in July 1988 
included a diagnosis of type II diabetes mellitus without 
diabetic retinopathy.  VA records show the Veteran submitted 
an original service connection claim for diabetes mellitus 
and blurred vision in October 1988.  Service connection was 
established for type II diabetes mellitus in February 1989 
and service connection for blurred vision was denied.  

A July 1989 VA examination report noted the Veteran had 
fluctuating vision that may be due to variable blood sugar 
levels.  In September 1989 the Veteran was informed that his 
service connection claim for blurred vision remained denied.  
He was notified at his address of record, but did not appeal.  

VA special ophthalmological examination in January 1991 found 
no evidence of diabetic retinopathy.  An April 1993 VA 
diabetes mellitus examination report noted there was no 
history of diabetic retinopathy.  On VA visual examination in 
March 1995 no diabetic retinopathy was found in either eye.  
A November 1996 VA general medical examination report noted 
there was no history of diabetic retinopathy.  

VA treatment records include diagnoses and treatment for 
glaucoma and show the Veteran underwent focal laser surgeries 
in November 2000.  Records dated in February 2002 include 
diagnoses of diabetic retinopathy.  VA eye examination in 
November 2003 noted the Veteran had laser eye surgery 
procedures in 2000 and 2003.  The diagnoses included 
significant bilateral diabetic retinopathy with questionable 
clinically significant macular edema.  It was noted that 
there was no diagnosis related to the Veteran's systemic 
diabetes.  Subsequent VA treatment records included diagnoses 
of bilateral proliferative diabetic retinopathy.  Private 
medical records show the Veteran was treated for right eye 
retinal detachment in August 2005.  

In statements in support of his claim for an earlier 
effective date the Veteran asserted that he had received 
treatment for diabetic retinopathy in 2000.  He also noted 
that he had undergone bilateral laser eye treatment 2000.

Based upon the evidence of record, the Board finds that the 
Veteran's claim for entitlement to an increased rating for 
type II diabetes mellitus was received by VA on June 30, 
2003, and that an effective date for the award of service 
connection for diabetic retinopathy was subsequently assigned 
from February 2, 2002.  There is no evidence of any earlier 
unadjudicated formal or informal claim and also no factually 
ascertainable evidence of diabetic retinopathy manifest prior 
to February 2, 2002.  The Veteran has not claimed that a 
prior rating decision was clearly and unmistakably erroneous 
and there is no obvious error upon review of the record.  
Therefore, entitlement to an earlier effective date for the 
award of service connection for diabetic retinopathy must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to an effective date earlier than February 2, 
2002, for the award of service connection for diabetic 
retinopathy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


